DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 12/02/2021, has been received, entered and made of record. Currently, claims 1-20 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
References US 10489646 B2, JP 2018-179863, JP 2008-92358 and JP 2005-131997 are general background reference(s) covering device capable of acquiring sound information.
Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
7.      The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
        This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition component”, “playing component”, “changing component” and “determination component” in claims 1 and 14; “output component” in claims 2 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that a processor appears to be the corresponding structures (“acquisition component”, “playing component”, “changing component”, “determination component” and “output component”) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation (see [0052]-[0058]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.        Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the claim recites the limitation "the image processing device" in line 5. However, it is unclear how the cited image forming device was incorporated in the claim. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
10.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.     Claims 1, 5, 7, 8, 9, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuhashi et al. US 2017/0185501 A1 (hereinafter referred to as Mitsuhashi).

Referring to claim 1, Mitsuhashi discloses an image processing device (fig.3, noise diagnostic device 10), comprising: 
     an acquisition component (fig.3, controller 33) for acquiring a plurality of kinds of sound data indicating sounds different from each other ([0068] and [0126]-[0133]) (Note: Based on search parameters, the controller 33 acquires from a server device 50 a plurality of kinds of sound data (related to the image forming device 20) indicating sounds different from each other); 
     a playing component (fig.19, speaker 85) for playing one kind of sound data from the sound data (fig.23, [0124] and [0135]-[0136]) (Note: when the user touches the playback icon 91, the corresponding noise is played back);  
     changing component (fig.3, controller 33) for changing the one sound data to another kind of sound data ([0070]-[0073]; fig.23 and [0135]-[0136]) (Note: the reference discloses icon 91 or 92, associated with a corresponding noise sound, for changing the one sound data to another kind of sound data when the user touches the icon); and 
     determination component (fig.3, controller 33) for determining one kind of sound data from the sound data (figs.23-25 and [0136]-[0139]) (Note: when the user touches 50 the display icon 92, the frequency spectrum waveform of the corresponding noise is displayed. For example, if the display icon 92 corresponding to the sample waveform 49 is operated, a screen like that illustrated in FIG. 24 is displayed. Thus, the controller 33 determines one kind of noise sound data from the noise sound data based on touch).

Referring to claim 5, Mitsuhashi discloses the image processing device according to claim 1, wherein the sound data comprises different sounds, each sound associated with a specific abnormality (fig.23 and [0132]-[0135]) (Note: the sound data (of the search results) comprises different sounds (onomatopoeias) and each onomatopoeia is associated with a specific abnormality).

Referring to claim 7, Mitsuhashi discloses the image processing device according to claim 1, wherein the playing component is a speaker (fig.23, [0124] and [0135]-[0136]) (Note: when the user touches the playback icon 91, the corresponding noise is played back through a speaker).

Referring to claim 8, Mitsuhashi discloses an image processing method, comprising:      
    acquiring a plurality of kinds of sound data indicating sounds different from each other ([0068] and [0126]-[0133]) (Note: Based on search parameters, a noise diagnostic device 10 acquires from a server device 50 a plurality of kinds of sound data (related to an image forming device 20) indicating sounds different from each other); 
     playing one kind of sound data from the sound data (fig.23 and [0135]-[0136]) (Note: when the user touches the playback icon 91, the corresponding noise is played back); 
    changing the one sound data to another kind of sound data (fig.23 and [0135]-[0136]) (Note: the reference discloses icon 91 or 92, associated with a corresponding noise sound, for changing the one sound data to another kind of sound data when the user touches the icon); and 
    determining one kind of sound data from the sound data (figs.23-25 and [0136]-[0139]) (Note: when the user touches the display icon 92, the frequency spectrum waveform of the corresponding noise is displayed. For example, if the display icon 92 corresponding to the sample waveform 49 is operated, a screen like that illustrated in FIG. 24 is displayed. Thus, determining one kind of noise sound data from the noise sound data based on touch).

Referring to claim 9, Mitsuhashi discloses the image processing method according to claim 8, further comprising: outputting the one kind of sound data determined by the determinating one kind of sound data from the sound data (figs.24-25 and [0135]-[0138]) (Note: when the user touches the display icon 92, the frequency spectrum waveform of the corresponding noise is displayed (output)), and 
    information relating to the image processing device in which a malfunction occurs ([0136]-[0139] and figs.23-24) (Note: when the user touches the display icon 92, the noise diagnostic device 10 displays (outputs) cause of noise and treatment (information) relating to the image forming device 20 in which a malfunction occurs).

Referring to claim 12, Mitsuhashi discloses the image processing method according to claim 8, wherein the sound data comprises different sounds, each sound associated with a specific abnormality (fig.23 and [0132]-[0135]) (Note: the sound data (of the search results) comprises different sounds (onomatopoeias) and each onomatopoeia is associated with a specific abnormality).

Referring to claim 14, Mitsuhashi discloses a diagnostic system (fig.1) for an image processing device (fig.1, image forming device 20), comprising: 
      an acquisition component (fig.3, controller 33) for acquiring a plurality of kinds of sound data indicating sounds different from each other and associated with the image processing device ([0068] and [0126]-[0133]) (Note: Based on search parameters, the controller 33 acquires from a server device 50 a plurality of kinds of sound data (related to the image forming device 20) indicating sounds different from each other); 
      a speaker (fig.19, speaker 85) for playing one kind of sound data from the sound data (fig.23, [0124] and [0135]-[0136]) (Note: when the user touches the playback icon 91, the corresponding noise is played back); 
      changing component (fig.3, controller 33) for changing the one sound data to another kind of sound data ([0070]-[0073]; fig.23 and [0135]-[0136]) (Note: the reference discloses icon 91 or 92, associated with a corresponding noise sound, for changing the one sound data to another kind of sound data when the user touches the icon); and 
     determination component (fig.3, controller 33) for determining one kind of sound data from the sound data (figs.23-25 and [0136]-[0139]) (Note: when the user touches 50 the display icon 92, the frequency spectrum waveform of the corresponding noise is displayed. For example, if the display icon 92 corresponding to the sample waveform 49 is operated, a screen like that illustrated in FIG. 24 is displayed. Thus, the controller 33 determines one kind of noise sound data from the noise sound data based on touch).

Referring to claim 15, Mitsuhashi discloses the diagnostic system according to claim 14, further comprising: output component for outputting the one kind of sound data determined by the determination component and information relating to the image processing device in which a malfunction occurs ([0135]-[0139] and figs.23-25) (Note: when the user touches the display icon 92, the noise diagnostic device 10 displays (outputs) cause of noise and treatment (information) relating to the image forming device 20 in which a malfunction occurs).

Referring to claim 18, Mitsuhashi discloses the diagnostic system according to claim 14, wherein the sound data comprises different sounds, each sound associated with a specific abnormality (fig.23 and [0132]-[0135]) (Note: the sound data (of the search results) comprises different sounds (onomatopoeias) and each onomatopoeia is associated with a specific abnormality).

Referring to claim 20, Mitsuhashi discloses the diagnostic system according to claim 14, further comprising: a display (fig.3, display 35) for displaying a list of sound data ([0068] and fig.23) (Note: The controller 33 displays the search results of sample waveforms of noise received from the server device 50 on the display 35).

Claim Rejections - 35 USC § 103
12.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.      Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi in view of Lee US 6567175 B1.

Referring to claim 2, Mitsuhashi discloses the image processing device according to claim 1, further comprising: output component for outputting the one kind of sound data determined by the determination component (figs.24-25, [0045] and [0135]-[0138]) (Note: when the user touches the display icon 92, the frequency spectrum waveform of the corresponding noise is displayed (output)).
     Mitsuhashi fails to disclose output component for outputting information relating to the image processing device in which a malfunction occurs.
     However, in the same field of endeavor of image processing device art, Lee discloses output component (fig.1, control unit 10) for outputting information relating to the image processing device (fig.1, computer 80) in which a malfunction occurs (Col.4, ll.15-39) (Note: the reference discloses a control unit for outputting (through a display unit) a message relating to the computer in which an error (malfunction) occurs).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing device of Mitsuhashi with an output component for outputting information relating to the image processing device in which a malfunction occurs as taught by Lee. The suggestion/motivation for doing so would have been to allow user to take appropriate action to correct a malfunction.

14.     Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi in view of Koinuma US 2006/0235702 A1.

Referring to claim 3, Mitsuhashi discloses the image processing device according to claim 1, except wherein each of the sound data has a priority, and the playing component plays one kind of sound data from the sound data in a descending order of the priorities.
    However, in the same field of endeavor of image processing device art, Koinuma discloses wherein each of the sound data has a priority, and the playing component plays one kind of sound data from the sound data in a descending order of the priorities ([0160]-[0161] and [0178]) (Note: the reference discloses assigning a preference level (priority) to each sound data and wherein a sound generator 10 outputs sound data sequentially through the speaker 16 in descending order of preference level).   
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing device of Mitsuhashi with teachings wherein each of the sound data has a priority, and playing one kind of sound data from the sound data in a descending order of the priorities as taught by Koinuma. The suggestion/motivation for doing so would have been to provide an image processing device capable of generating sound based on user’s preference.

Referring to claim 10, Mitsuhashi discloses the image processing method according to claim 8, except wherein each of the sound data has a priority, and further comprising: playing one kind of sound data from the sound data in a descending order of the priorities.
   However, in the same field of endeavor of image processing method art, Koinuma discloses wherein each of the sound data has a priority, and further comprising: playing one kind of sound data from the sound data in a descending order of the priorities ([0160]-[0161] and [0178]) (Note: the reference discloses assigning a preference level (priority) to each sound data and wherein a sound generator 10 outputs sound data sequentially through the speaker 16 in descending order of preference level).   
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing method of Mitsuhashi with teachings wherein each of the sound data has a priority, and playing one kind of sound data from the sound data in a descending order of the priorities as taught by Koinuma. The suggestion/motivation for doing so would have been to provide an image processing method capable of generating sound based on user’s preference.

Referring to claim 16, the same ground of rejection provided for claim 10 is applicable herein. 

15.     Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi in view of Kikugawa US 2017/0061987 A1.

Referring to claim 4, Mitsuhashi discloses the image processing device according to claim 1, except wherein the changing component changes the one kind of sound data to another sound data by using a button for changing the one kind of sound data to the another sound data to be played one after or the sound data played one before.
    However, in the same field of endeavor of image processing device art, Kikugawa discloses wherein the changing component changes the one kind of sound data to another sound data by using a button for changing the one kind of sound data to the another sound data to be played one after or the sound data played one before ([0044] and [0098]) (Note: the reference discloses a mark skip (forward) button 237F for changing the sound data to another sound data which will be played back and a mark skip (return) button 237R for changing the sound data to another sound data which was played back).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing device of Mitsuhashi with teachings of changing the one kind of sound data to another sound data by using a button for changing the one kind of sound data to the another sound data to be played one after or the sound data played one before as taught by Kikugawa. The suggestion/motivation for doing so would have been to allow a user to preferentially check information on machine errors for which immediacy is important, such as information for which some action is required.

Referring to claim 11, Mitsuhashi discloses the image processing method according to claim 8, except changing the one kind of sound data to another sound data by using a button for changing the one kind of sound data to the another sound data to be played one after or the sound data played one before.
    However, in the same field of endeavor of image processing method art, Kikugawa discloses changing the one kind of sound data to another sound data by using a button for changing the one kind of sound data to the another sound data to be played one after or the sound data played one before ([0098]) (Note: the reference discloses a mark skip (forward) button 237F for changing the sound data to another sound data which will be played back and a mark skip (return) button 237R for changing the sound data to another sound data which was played back).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing method of Mitsuhashi with teachings of changing the one kind of sound data to another sound data by using a button for changing the one kind of sound data to the another sound data to be played one after or the sound data played one before as taught by Kikugawa. The suggestion/motivation for doing so would have been to allow a user to preferentially check information on machine errors for which immediacy is important, such as information for which some action is required.

Referring to claim 17, the same ground of rejection provided for claim 11 is applicable herein. 

16.      Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi in view of Yamakawa US 2021/0109691 A1.

Referring to claim 6, Mitsuhashi discloses the image processing device according to claim 5, except wherein each specific abnormality has a unique priority.
     However, in the same field of endeavor of image processing device art, Yamakawa discloses wherein each specific abnormality has a unique priority ([0241]) (Note: the reference discloses setting a high priority to an important machine error and  a low priority to another machine error).  
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing device of Mitsuhashi with teachings wherein each specific abnormality has a unique priority as taught by Yamakawa. The suggestion/motivation for doing so would have been to allow a user to preferentially check information on machine errors for which immediacy is important, such as information for which some action is required.

Referring to claim 13, Mitsuhashi discloses the image processing method according to claim 12, except wherein each specific abnormality has a unique priority.
    However, in the same field of endeavor of image processing method art, Yamakawa discloses wherein each specific abnormality has a unique priority ([0241]) (Note: the reference discloses setting a high priority to an important machine error and  a low priority to another machine error).  
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image processing method of Mitsuhashi with teachings wherein each specific abnormality has a unique priority as taught by Yamakawa. The suggestion/motivation for doing so would have been to allow a user to preferentially check information on machine errors for which immediacy is important, such as information for which some action is required.

Referring to claim 18, the same ground of rejection provided for claim 13 is applicable herein. 

Conclusion
17.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675